Winkler, J.
The appellant and another being on trial in the court below for a felony, the judge presiding, among other things, instructed the jury as follows : “ 4th. If you believe, from the evidence, that the defendants are guilty of the offence charged against them, or that either of them is guilty of such offence, you will say so, and assess the punishment of each at confinement in the penitentiary not less than five nor more than fifteen years. 5th. If you have any reasonable doubt of the guilt of the defendants, such as naturally and fairly presents itself from the evidence before you which you believe to be true, you will find that they are not guilty.”
The material defect in the fourth clause of the charge is, *315that it would authorize the jury to convict both the defendants on proof of the guilt of either one. The error in the other paragraph is, that it does not rest the reasonable doubt upon a lawful basis, in that it limits the reasonable doubt to the facts naturally and fairly arising from the evidence, and such evidence as the jury believe to be true. The presumption of innocence is not dispelled until the guilt of the accused is established by legal evidence, and in case of reasonable doubt as to the defendant’s guilt, he is entitled to be acquitted. Code Cr. Proc., art. 727.
The practice of attempting to explain the meaning of a reasonable doubt is generally unsatisfactory, and often leads the jury astray. It is preferable to charge in the language of the Code, which is not liable to misconstruction or to mislead the jurors in making an application of its meaning in any given case. The errors in the charge are not neutralized by any other portions of the charge; and for these errors, none others being considered as likely to become important hereafter, the judgment must be reversed and the cause remanded.

Reversed and remanded.